Case 5:18-cv-01882-JGB-SHK Document 129 Filed 09/09/19 Page 1 of 47 Page ID #:3335
                                                     STEVEN N. FELDMAN      sfeldman@hueston.com   523 West 6th Street
                                                                            D: 213 788 4272        Suite 400
                                                                            T: 213 788 4340        Los Angeles, CA 90014
                                                                            F: 888 775 0898




   Monday, September 9, 2019



   VIA ECF


   Honorable Shashi H. Kewalramani
   George E. Brown, Jr. Federal Building and United States Courthouse
   3470 12th Street
   Riverside, CA 92501

   Re: Monster Energy Co. v. Vital Pharm., Inc., Case No. 5:18-cv-1882-
   JGB-SHK (C.D. Cal.)

   Dear Honorable Shashi H. Kewalramani:

           Plaintiff Monster Energy Corp. (“Monster”) submits this opening letter brief in
   support of its request that the Court order Defendant Vital Pharmaceuticals, Inc. (“VPX”)
   to sufficiently answer Monster’s Interrogatory No. 1 by providing the formula for its BANG
   energy drink products. Monster files this brief pursuant to the Court’s September 6, 2019
   Order (ECF 128) and the September 4, 2019 telephonic conference (ECF 127).

          Monster’s Interrogatory No. 1 to VPX requests: “State the formula for YOUR BANG
   energy drink, including the amount used of each ingredient. To the extent the formula is
   different for each flavor of BANG, state the formula for each flavor.” (See Exhibit1 A at 6-
   9.) In response, VPX has refused to provide an unredacted formula for BANG and has
   only offered to provide some of the names of the ingredients in the formula and the
   amount of only one ingredient, caffeine. (See Exhibit B at 1.) It argues that any additional
   disclosure is not relevant to his action and would jeopardize VPX’s ability to protect its
   proprietary formula. (Id.)

          As detailed in Monster’s Letter Brief below, VPX’s arguments are insufficient to
   protect against disclosure:




   1   “Exhibits” are references to the exhibits attached to this letter.
Case 5:18-cv-01882-JGB-SHK Document 129 Filed 09/09/19 Page 2 of 47 Page ID #:3336
                                                                                      Honorable Shashi H.
                                                                                      Kewalramani
                                                                                      Monday, September 9, 2019
                                                                                      Page 2




          “[C]ourts have not given trade secrets automatic and complete immunity against
   disclosure, but have in each case weighed their claim to privacy against the need for
   disclosure.” Fed. R. Civ. P. 26 advisory committee’s note (1970). District courts examine
   two factors to evaluate motions to compel documents that the answering party claims
   contain its proprietary and trade secret information.

          First, courts examine whether “the information is relevant to the subject matter of
   the lawsuit and is necessary to prepare the case for trial.” AECOM Energy & Const., Inc.
   v. Ripley, 2018 WL 4705914, at *2-3 (C.D. Cal. Apr. 26, 2018) (internal citations omitted).
   Second, courts require “‘the party opposing discovery [to] show that the information is ‘a
   trade secret or other confidential research, development, or commercial information’
   under Rule 26, and that its disclosure would be harmful to the party’s interest in the
   property.’” Id. (internal citations omitted).

          A.     The BANG Formula is Relevant and Necessary for Monster to
                 Prosecute Its Claims Against VPX

           Pursuant to Fed. R. Civ. P. 26(b)(1), “relevant information” is information “that is
   relevant to any party’s claim or defense,” factoring in the needs of the case and positions
   of the parties. And “[t]he level of necessity that must be shown is that the information
   must be necessary for the movant to prepare its case for trial, which includes proving its
   theories and rebutting its opponent's theories.” Coca-Cola Bottling Co. of Shreveport,
   Inc. v. Coca-Cola Co., 107 F.R.D. 288, 293 (D. Del. 1985).

           Here, a central allegation in Monster’s action is that even if creatyl-L-leucine (the
   supposed “Super Creatine” in BANG) were potent, there is not enough of it in BANG for
   it to materially impact the body. (ECF 61 ¶ 54; ECF 95 (MTD Order) at 14 (describing
   allegation as “specific and fully consistent”).) This allegation is a basis for three of
   Monster’s causes of action. (Id. ¶ 122 (Lanham Act false advertising); id. ¶ 132 (UCL
   violation); id. ¶ 141 (FAL violation).) The BANG formula is thus not only relevant, but
   central to proving that VPX is falsely advertising by not including enough creatyl-L-leucine
   in BANG for it to have a positive health effect. See, e.g., Chavez v. Nestle USA, Inc., 511
   F. App’x 606, 607 (9th Cir. Feb. 12, 2013) (product containing “very small amounts” of
   ingredient constitutes false advertising); Yacu v. All Am. Pharm., 2013 WL 12324400, at
   *5–6 (C.D. Cal. July 24, 2013) (false statement where consumer would need to take “five
   times the recommended daily dosage of the Product” to achieve effects).

          The preliminary injunction (“PI”) proceedings also prove why the entire BANG
   formula is necessary. In support of its PI motion, Monster submitted product testing
   evidence to show the inadequate amount of creatyl-L-leucine in BANG. (ECF 67-3 at 11.)
   In opposition, VPX argued that the testing was insufficient because it did not, among other
   things, test all different flavors of BANG, or factor in how the amounts of the other
Case 5:18-cv-01882-JGB-SHK Document 129 Filed 09/09/19 Page 3 of 47 Page ID #:3337
                                                                                       Honorable Shashi H.
                                                                                       Kewalramani
                                                                                       Monday, September 9, 2019
                                                                                       Page 3




   ingredients in BANG with creatyl-L-leucine could create a positive health effect. (ECF 96
   at 16 (citing BANG study); id. at 17-18 (need to test of representative number of each of
   more than 20 flavors). The Court adopted VPX’s arguments at the PI stage. (ECF 122
   at 6-7 (“Nor has Monster submitted evidence that that other ingredients touted by BANG
   – including caffeine, CoQ10, and BCAAs – are not present in sufficient quantities to have
   some performance benefits).)

          Without the production of the BANG formula, VPX would undoubtedly require
   Monster to test multiple cans of every flavor of BANG. And, even if Monster did so, VPX
   would likely still claim that Monster did not test the product correctly. In contrast, if VPX
   simply produced the BANG formula, this needless and expensive testing could be
   avoided altogether. The factfinder would know definitively how much creatyl-L-leucine
   and other related ingredients are in BANG and could focus on the merits of the false
   advertising claim. See Coca-Cola, 107 F.R.D. at 297-300 (ordering production of the
   Coca-Cola formula as necessary to litigation).

           Finally, there is no risk of competitive harm from disclosure because the Court has
   already entered an attorneys’ eyes only protective order for highly confidential information
   that limits disclosure solely to the outside law firms in this litigation. (ECF 125.) See
   Beaver County Employers Retirement Fund v. Tile Shop Holdings, Inc., 2016 WL
   3162218, at *5 (N.D. Cal. June 7, 2016) (holding that “attorneys’ eyes only protective
   order[s]…alleviate any trade secret concerns.”).

          B.     VPX Does Not Sufficiently Protect Formulas of Its Key Products

          VPX also cannot meet its burden to establish that it is critical to protect the amounts
   of ingredients in the BANG formula from disclosure. Nat’l Academy of Recording Arts &
   Sciences, Inc. v. On Point Events, LP, 256 F.R.D. 678, 683 (C.D. Cal. 2009) (responding
   party must show that it has “taken reasonable steps to assure the confidentiality of th[e]
   information and to prevent its disclosure to third parties”).

            For example, despite its refusal here to provide the amounts of any ingredient other
   than caffeine, VPX recently publicly disclosed that its product testing revealed the amount
   of CoQ10 in BANG: “BANG contains 5.68 ppm (or 2.7mg) [of CoQ10].” (See Exhibit C ¶
   144.) VPX has also publicly disclosed detailed ingredient amounts – including creatyl-L-
   leucine, creatine, and/or BCAAs – for its other top-selling products: Redline (see Exhibit
   D); and BANG Master Blaster (see Exhibit E). VPX’s unsupported assertion in this
   litigation that it is critical to protect the amounts of the same ingredients in BANG from
   disclosure is therefore not credible. See Nat’l Academy, 256 F.R.D. at 683 (“Without any
   declarations to support its confidentiality claim, the Court cannot simply assume
   defendant keeps this information confidential.”).
Case 5:18-cv-01882-JGB-SHK Document 129 Filed 09/09/19 Page 4 of 47 Page ID #:3338
                                                                      Honorable Shashi H.
                                                                      Kewalramani
                                                                      Monday, September 9, 2019
                                                                      Page 4




   Sincerely,




   Steven N. Feldman

   Attachments

   cc:   Counsel of Record
Case 5:18-cv-01882-JGB-SHK Document 129 Filed 09/09/19 Page 5 of 47 Page ID #:3339




                     EXHIBIT A
                 Case 5:18-cv-01882-JGB-SHK Document 129 Filed 09/09/19 Page 6 of 47 Page ID #:3340



                                      1   M. D. SCULLY (SBN 135853)
                                          mscully@grsm.com
                                      2   TIMOTHY K BRANSON (SBN 187242)
                                          tbranson@grsm.com
                                      3   SEAN P. FLYNN (SBN: 220184)
                                          sflynn@grsm.com
                                      4   HOLLY L.K. HEFFNER (SBN 245384)
                                          hheffner@grsm.com
                                      5   MICHAEL D. KANACH (SBN 271215)
                                          mkanach@grsm.com
                                      6   PETER G. SIACHOS (Appearing Pro Hac Vice)
                                          psiachos@grsm.com
                                      7   GORDON REES SCULLY MANSUKHANI LLP
                                          101 W Broadway, Suite 2000
                                      8   San Diego, CA 92101
                                          Phone: (619) 230-7441
                                      9   Fax: (619) 696-7124
                                     10   MARC J. KESTEN (SBN: 152741)
                                          FRANCIS MASSABKI (pro hac vice)
                                     11   VITAL PHARMACEUTICALS, INC.
Gordon Rees Scully Mansukhani, LLP




                                          1600 North Park Drive
                                     12   Weston, FL 33326
    101 W Broadway, Suite 2000




                                          Phone: (954) 641-0570
       San Diego, CA 92101




                                     13   Fax: (954) 389-6254
                                          Legal@vpxsports.com
                                     14
                                          Attorneys for Defendants
                                     15   VITAL PHARMACEUTICALS, INC., d/b/a VPX SPORTS;
                                          and JOHN H. OWOC, a.k.a. JACK OWOC
                                     16

                                     17                      UNITED STATES DISTRICT COURT
                                     18                    CENTRAL DISTRICT OF CALIFORNIA
                                     19   MONSTER ENERGY COMPANY, a                 CASE NO. 5:18-cv-01882-JGB-SHK
                                          Delaware corporation,
                                     20                                             DEFENDANT VITAL
                                                                  Plaintiff,        PHARMACEUTICALS, INC.,
                                     21                                             D/B/A VPX SPORTS’ RESPONSE
                                                vs.                                 TO PLAINTIFF’S SPECIAL
                                     22                                             INTERROGATORIES, SET ONE
                                     23   VITAL PHARMACEUTICALS, INC.,
                                          d/b/a VPX Sports, a Florida corporation; Judge: Hon. Jesus G. Bernal
                                     24   and JOHN H. OWOC a.k.a. JACK OWOC, Courtroom 1
                                          an individual
                                     25                                            Complaint filed: Sept. 04, 2018
                                                                   Defendants.
                                     26

                                     27

                                     28
                                                                         -1-
                                          DEFENDANT VITAL PHARMACEUTICALS, INC.’S RESPONSE TO PLAINTIFF’S
                                          SPECIAL INTERROGATORIES, SET ONE                  Case No. 18-cv-01882
                 Case 5:18-cv-01882-JGB-SHK Document 129 Filed 09/09/19 Page 7 of 47 Page ID #:3341



                                      1   PROPOUNDING PARTY:               Plaintiff, MONSTER ENERGY COMPANY
                                      2   RESPONDING PARTY:                 Defendant, VITAL PHARMACEUTICALS,
                                      3                                     INC., d/b/a VPX SPORTS
                                      4   SET NO.:                         ONE
                                      5         Defendant VITAL PHARMACEUTICALS, INC., d/b/a VPX SPORTS
                                      6   (“Responding Party”) responds to the Special Interrogatories, Set ONE, of Plaintiff
                                      7   MONSTER ENERGY COMPANY (“Propounding Party”) as follows:
                                      8         1.     There is no Stipulated Protective Order in place in this matter.
                                      9   Although the parties have met and conferred regarding a Stipulated Protective
                                     10   Order, they have yet to come to an agreement. Until a Protective Order is in place,
                                     11   Responding Party will not produce responses, documents, data, or information that
Gordon Rees Scully Mansukhani, LLP




                                     12   is proprietary, confidential, trade secret, or otherwise harmful if disclosed.
    101 W Broadway, Suite 2000
       San Diego, CA 92101




                                     13         2.     These Interrogatories seek all documents and communications,
                                     14   including electronically stored information (“ESI”). The parties have begun to
                                     15   meet and confer to establish ESI/document production protocols, identify
                                     16   custodians, and propose search terms and date ranges. To facilitate this process,
                                     17   the parties have agreed to exchange names of potential custodians on June 25,
                                     18   2019, along with dates of employment and a brief statement as to relevance; and to
                                     19   propose search terms and date ranges on July 2, 2019. The parties have agreed to
                                     20   continue their discussion regarding narrowing, scope, and burden. Responding
                                     21   Party reserves the right to further object to Interrogatories that are unduly
                                     22   burdensome or harassing or otherwise objectionable as discovery continues.
                                     23         3.     Discovery is ongoing. Responding Party’s responses to these
                                     24   Interrogatories are made to the best of his present knowledge, information, and
                                     25   belief. Said responses are at all times subject to additional or different information
                                     26   that discovery or further investigation may disclose and, while based on the present
                                     27   state of Responding Party’s recollection, are subject to refreshing of such
                                     28   recollection with such additional knowledge or facts that may result from further
                                                                         -2-
                                          DEFENDANT VITAL PHARMACEUTICALS, INC.’S RESPONSE TO PLAINTIFF’S
                                          SPECIAL INTERROGATORIES, SET ONE                  Case No. 18-cv-01882
                 Case 5:18-cv-01882-JGB-SHK Document 129 Filed 09/09/19 Page 8 of 47 Page ID #:3342



                                      1   discovery or investigation. Responding Party reserves his right to make any use of,
                                      2   or to introduce at any hearing and at trial, information responsive to these
                                      3   Interrogatories that is discovered subsequent to the date of these responses,
                                      4   including, but not limited to, any information obtained and discovered herein.
                                      5         4.     Responding Party reserves all objections or other questions as to the
                                      6   confidentiality, relevance, materiality, privilege, or admissibility as evidence, in
                                      7   any subsequent proceeding or trial of this or any other action for any purpose
                                      8   whatsoever, of these responses and any documents or things identified in these
                                      9   responses.
                                     10         5.     Responding Party reserves the right to object on any ground at any
                                     11   time to such other or supplemental discovery as Propounding Party may propound
Gordon Rees Scully Mansukhani, LLP




                                     12   involving or relating to the subject matter of these Interrogatories.
    101 W Broadway, Suite 2000
       San Diego, CA 92101




                                     13         6.     Responding Party objects to the extent these Interrogatories seek
                                     14   information protected by the attorney-client privilege and/or attorney work product
                                     15   privilege and/or other applicable privileged or protection. Such information shall
                                     16   not be provided in response. Any inadvertent disclosure thereof shall not be
                                     17   deemed a waiver.
                                     18         7.     Responding Party objects to the extent these Interrogatories seek to
                                     19   require Responding Party to identify persons, entities, or events not known on the
                                     20   grounds that such instructions, definitions, or Interrogatories are overbroad and
                                     21   seek to require more of Responding Party than any obligation imposed by law,
                                     22   subject Responding Party to unreasonable and undue annoyance, oppression,
                                     23   burden, and expense, and seek to impose upon Responding Party an obligation to
                                     24   investigate and discover information and materials from third parties or sources
                                     25   that are equally accessible to Propounding Party such as, for example and without
                                     26   limitation, research, articles, press releases, blogs, social media posts or comments,
                                     27   product reviews, and publicly available websites.
                                     28         8.     Responding Party objects to words and excerpts of phrases inserted
                                                                         -3-
                                          DEFENDANT VITAL PHARMACEUTICALS, INC.’S RESPONSE TO PLAINTIFF’S
                                          SPECIAL INTERROGATORIES, SET ONE                  Case No. 18-cv-01882
                 Case 5:18-cv-01882-JGB-SHK Document 129 Filed 09/09/19 Page 9 of 47 Page ID #:3343



                                      1   into discovery in quotes, as those quotes are missing context, framing, meaning,
                                      2   and are not provided with the date, time, and location of the quote or whether the
                                      3   quoted language was written or stated, in a video or other recording. Responding
                                      4   Party objects to the use of terms defined by Propounding Party in Interrogatories
                                      5   and then referred to in quotes or in relation to excerpted words from quotes to the
                                      6   extent the words were used in a manner inconsistent with the way Propounding
                                      7   Party used the words in the quote.
                                      8         9.     Responding Party objects to the definition of “BANG” as vague,
                                      9   ambiguous, overbroad, and harassing. Propounding Party defines BANG in these
                                     10   Interrogatories as “the Bang Energy line of energy drink products.” Yet,
                                     11   Propounding Party’s First Amended Complaint (ECF 61, “FAC”) defines “BANG”
Gordon Rees Scully Mansukhani, LLP




                                     12   both more broadly and more narrowly than as defined in the Interrogatories.
    101 W Broadway, Suite 2000
       San Diego, CA 92101




                                     13   Paragraphs 44, 56, 68, for example, explicitly limit Propounding Party’s claims to
                                     14   products with certain images of products and certain words on the package, such as
                                     15   those cans that contain the words “Super Creatine” (e.g., Paragraph 44; see also,
                                     16   Paragraphs 3, 4, 45-56), or containing United States Patent Number 8,445,466
                                     17   (e.g., Paragraphs 60-62, 68), or containing certain advertised ingredients on the
                                     18   label (e.g., Paragraph 56: “Each can of BANG states: ‘Power up with BANG’s
                                     19   potent brain & body-rocking fuel: Creatine, Caffeine, CoQ10 & BCAAs.’”; see
                                     20   also, Paragraph 84). Propounding Party further uses an inconsistently broad
                                     21   definition in footnote 1 of the FAC:
                                     22
                                                 VPX began selling BANG to consumers in 2012. VPX currently
                                                 produces and sells over a dozen flavors of BANG, including caffeine-
                                     23          free flavors.
                                     24         Accordingly, for all Interrogatories that seek documents or communications
                                     25   related to BANG, Responding Party requests a time to meet and confer to
                                     26   consistently define and narrow the Request.
                                     27         10.    Responding Party further objects to the definition of “SUPER
                                     28   CREATINE” as “the ‘stable aqueous compositions comprising amide-protected
                                                                         -4-
                                          DEFENDANT VITAL PHARMACEUTICALS, INC.’S RESPONSE TO PLAINTIFF’S
                                          SPECIAL INTERROGATORIES, SET ONE                  Case No. 18-cv-01882
                                     Case 5:18-cv-01882-JGB-SHK Document 129 Filed 09/09/19 Page 10 of 47 Page ID
                                                                      #:3344


                                        1   creatine species’ identified in the ’466 PATENT” as vague and ambiguous and not
                                        2   consistent with Propounding Party’s use of the term in the FAC (e.g., Paragraph
                                        3   44; see also, Paragraphs 3, 4, 45-56).
                                        4         11.    Responding Party further objects to these Interrogatories to the extent
                                        5   they seek documents from an individual that may be in the possession, custody, or
                                        6   control of a corporate defendant, as such discovery is duplicate, cumulative,
                                        7   unduly burdensome, harassing, and not proportional to the needs of this case under
                                        8   Rule 26(b)(1) to the individual. As disclosed in Defendants’ Initial Disclosures,
                                        9   Owoc is VPX’s Chief Executive Officer, President, and Chief Scientific Officer, so
                                       10   most Interrogatories propounded on him will be redundant with respect to similar
                                       11   Interrogatories served on VPX unless personal in nature and unrelated to VPX. To
Gordon Rees Scully Mansukhani, LLP




                                       12   the extent a similar Interrogatory is propounded on corporate Defendant VPX
    101 W Broadway, Suite 2000
       San Diego, CA 92101




                                       13   seeking these documents and the documents are not personal in nature to
                                       14   individual Defendant Owoc, these Interrogatories are duplicative and any non-
                                       15   privileged, responsive documents in the possession, custody, and control of VPX
                                       16   will be produced by VPX, withheld by VPX, or subject to VPX’s objections,
                                       17   including but not limited to privilege. These documents will not be redundantly
                                       18   produced by the individual Defendant Owoc. In addition to those general and
                                       19   specific objections raised by Responding Party, Responding Party expressly
                                       20   incorporates by reference all general and specific Objections raised by VPX in
                                       21   response to each and every duplicative Request.
                                       22         12.    Responding Party further objects to these Interrogatories to the extent
                                       23   they seek information and documents from a corporate defendant that may be in
                                       24   the possession, custody, or control of third parties or another defendant, as such
                                       25   discovery is duplicate, cumulative, unduly burdensome, harassing, and not
                                       26   proportional to the needs of this case under Rule 26(b)(1) to the individual. As
                                       27   disclosed in Defendants’ Initial Disclosures, Owoc is VPX’s Chief Executive
                                       28   Officer, President, and Chief Scientific Officer, so most discovery Requests
                                                                           -5-
                                            DEFENDANT VITAL PHARMACEUTICALS, INC.’S RESPONSE TO PLAINTIFF’S
                                            SPECIAL INTERROGATORIES, SET ONE                  Case No. 18-cv-01882
                                     Case 5:18-cv-01882-JGB-SHK Document 129 Filed 09/09/19 Page 11 of 47 Page ID
                                                                      #:3345


                                        1   propounded on him will be redundant with respect to similar Requests served on
                                        2   VPX unless personal in nature and unrelated to VPX. To the extent a redundant
                                        3   Interrogatory is propounded on corporate Defendant VPX seeking information and
                                        4   documents and the information and documents are personal in nature to individual
                                        5   Defendant Owoc, this Interrogatory is duplicative and any non-privileged,
                                        6   responsive documents in the possession, custody, and control of Owoc will be
                                        7   produced by Owoc, withheld by Owoc, or subject to Owoc’s objections, including
                                        8   but not limited to privilege. The information and documents will not be
                                        9   redundantly produced by the corporate defendant VPX. In addition to those
                                       10   general and specific objections raised by Responding Party, Responding Party
                                       11   expressly incorporates by reference all general and specific Objections raised by
Gordon Rees Scully Mansukhani, LLP




                                       12   Owoc in response to each and every duplicative Request.
    101 W Broadway, Suite 2000
       San Diego, CA 92101




                                       13                                 SPECIFIC RESPONSES
                                       14                         TO SPECIAL INTERROGATORIES
                                       15         Without waiving or rebutting in any manner any of the foregoing general
                                       16   objections, but rather incorporating them into each of the following responses to
                                       17   the extent applicable, Responding Party responds to Propounding Party’s special
                                       18   interrogatories as follows:
                                       19   SPECIAL INTERROGATORY NO. 1:
                                       20         State the formula for YOUR BANG energy drink, including the amount
                                       21   used of each ingredient. To the extent the formula is different for each flavor of
                                       22   BANG, state the formula for each flavor.
                                       23   RESPONSE TO INTERROGATORY NO. 1:
                                       24         Responding Party objects to this Interrogatory to the extent it seeks
                                       25   privileged attorney client communications or work product. Responding Party
                                       26   further objects to this Interrogatory on the basis that it seeks information that is
                                       27   confidential and proprietary in nature and, as such, will not be produced until a
                                       28   Protective Order is in place. Responding Party objects to this Interrogatory as
                                                                           -6-
                                            DEFENDANT VITAL PHARMACEUTICALS, INC.’S RESPONSE TO PLAINTIFF’S
                                            SPECIAL INTERROGATORIES, SET ONE                  Case No. 18-cv-01882
                                     Case 5:18-cv-01882-JGB-SHK Document 129 Filed 09/09/19 Page 12 of 47 Page ID
                                                                      #:3346


                                        1   seeking proprietary information regarding trade secrets, including ingredients,
                                        2   recipes, formulations, formulae, which would be extremely detrimental to
                                        3   Defendant if disseminated or distributed publicly or if provided to Responding
                                        4   Party’s competitors or potential competitors. Responding Party further objects to
                                        5   this Interrogatory as vague as to scope and time and seeking irrelevant information
                                        6   and documents. Responding Party further objects to this Interrogatory as unduly
                                        7   burdensome, harassing, and not proportional to the needs of this case under Rule
                                        8   26(b)(1). Responding Party objects to this Interrogatory as vague and ambiguous
                                        9   as to the scope and time. Responding Party objects to the definition of “BANG” as
                                       10   vague, ambiguous, overbroad, and harassing. Defendant objects to this
                                       11   Interrogatory as vague and ambiguous with respect to the undefined terms
Gordon Rees Scully Mansukhani, LLP




                                       12   “formula,” “amount,” “ingredient,” and “flavor.” Responding Party further objects
    101 W Broadway, Suite 2000
       San Diego, CA 92101




                                       13   to this Interrogatory to the extent this Interrogatory seeks information subject to
                                       14   expert analysis or opinion. To the extent information will be analyzed by an
                                       15   expert, such information may be provided in an expert’s report as set forth
                                       16   according to the Court’s schedule. Further, this Interrogatory appears to be
                                       17   duplicative of document requests, including specifically request no. 4 which seeks
                                       18   “All DOCUMENTS and COMMUNICATIONS relating to YOUR studies,
                                       19   research, and tests of BANG products, including but not limited to:
                                       20         a.     The amount of creatine in BANG products;
                                       21         b.     The amount of SUPER CREATINE in BANG products;
                                       22         c.     The amount of creatine in SUPER CREATINE;
                                       23         d.     The incremental effect of including additional SUPER CREATINE in
                                       24                BANG products;
                                       25         e.     The contents of BANG products;
                                       26         f.     Comparisons between BANG products and products manufactured or
                                       27                sold by MONSTER;
                                       28         g.     The health impacts of creatyl-L-leucine; and
                                                                           -7-
                                            DEFENDANT VITAL PHARMACEUTICALS, INC.’S RESPONSE TO PLAINTIFF’S
                                            SPECIAL INTERROGATORIES, SET ONE                  Case No. 18-cv-01882
                                     Case 5:18-cv-01882-JGB-SHK Document 129 Filed 09/09/19 Page 13 of 47 Page ID
                                                                      #:3347


                                        1         h.      Discussions or analyses relating to creatinine.”
                                        2         Further, this Interrogatory is duplicative of request no. 50 which seeks “All
                                        3   DOCUMENTS and COMMUNICATIONS relating to the formulation or changes
                                        4   to the formulation of BANG products.” Responding Party incorporates by
                                        5   reference all objections made in response to Request for Documents, including but
                                        6   not limited to Nos. 4 and 50.
                                        7         Subject to the foregoing general and specific objections, Defendant responds
                                        8   as follows:
                                        9         It is undisputed that certain BANG products contain a form of creatine,
                                       10   creatyl-L-leucine, which combines creatine and an amino acid, leucine. Creatyl-L-
                                       11   leucine in certain BANG products is branded under the trademark SUPER
Gordon Rees Scully Mansukhani, LLP




                                       12   CREATINE. Responding Party also incorporates by reference the declaration by
    101 W Broadway, Suite 2000
       San Diego, CA 92101




                                       13   Dr. Li in support of Defendants’ Opposition to Monster’s Motion for a Preliminary
                                       14   Injunction (ECF 100 and exhibits 100-1 through 100-3). Responding Party will
                                       15   not produce its proprietary and trade secret formulas to a competitor, Monster, who
                                       16   just introduced a knock-out drink, REIGN, to compete against Responding Party’s
                                       17   BANG® energy drink. Responding Party may supplement this response to provide
                                       18   certain, redacted information sought by this Interrogatory that is relevant to the
                                       19   question of Creatyl-L-Leucine in certain BANG® drinks, but Responding Party
                                       20   will not produce its proprietary formulas and lists of amounts for all ingredients in
                                       21   all BANG® drinks. Responding Party further objects to the extent the relevant
                                       22   information sought by this Interrogatory is duplicative of other Interrogatories
                                       23   (e.g., No. 2) and requests for production of documents. Pursuant to Federal Rule
                                       24   of Civil Procedure 33(d), Defendant reserves the right to produce business records
                                       25   in this action from which the answer to the reasonable scope of this Interrogatory
                                       26   may be ascertained. The answer to this Interrogatory may be determined by
                                       27   examining, auditing, compiling, abstracting, or summarizing Responding Party
                                       28   business records (including electronically stored information), and the burden of
                                                                           -8-
                                            DEFENDANT VITAL PHARMACEUTICALS, INC.’S RESPONSE TO PLAINTIFF’S
                                            SPECIAL INTERROGATORIES, SET ONE                  Case No. 18-cv-01882
                                     Case 5:18-cv-01882-JGB-SHK Document 129 Filed 09/09/19 Page 14 of 47 Page ID
                                                                      #:3348


                                        1   deriving or ascertaining the answer will be substantially the same for either party.
                                        2   Responding Party will meet and confer with Propounding Party to narrow the
                                        3   scope of this Request so that the non-privileged information in Responding Party’s
                                        4   possession, custody, or control sufficient to respond to this Request is
                                        5   proportionate to the needs of this case and will be produced subject to a Protective
                                        6   Order. Specifically, Responding Party will continue to meet and confer with
                                        7   Propounding Party regarding ESI protocols, custodians, search terms, and date
                                        8   ranges.
                                        9   SPECIAL INTERROGATORY NO. 2:
                                       10         If YOU contend that BANG contains creatine, state all bases for YOUR
                                       11   contention.
Gordon Rees Scully Mansukhani, LLP




                                       12   RESPONSE TO INTERROGATORY NO. 2:
    101 W Broadway, Suite 2000
       San Diego, CA 92101




                                       13         Responding Party objects to the extent this Interrogatory is duplicative of
                                       14   Interrogatory No. 1. Responding Party objects to this Interrogatory to the extent it
                                       15   seeks privileged attorney client communications or work product. Responding
                                       16   Party further objects to this Interrogatory on the basis that it seeks information that
                                       17   is confidential and proprietary in nature and, as such, will not be produced until a
                                       18   Protective Order is in place. Responding Party objects to this Interrogatory as
                                       19   seeking proprietary information regarding trade secrets, including ingredients,
                                       20   recipes, formulations, formulae, which would be extremely detrimental to
                                       21   Defendant if disseminated or distributed publicly or if provided to Responding
                                       22   Party’s competitors or potential competitors. Responding Party further objects to
                                       23   this Interrogatory as vague as to scope and time and seeking irrelevant information
                                       24   and documents. Responding Party further objects to this Interrogatory as unduly
                                       25   burdensome, harassing, and not proportional to the needs of this case under Rule
                                       26   26(b)(1). Responding Party objects to this Interrogatory as vague and ambiguous
                                       27   as to the scope and time. Responding Party objects to the definition of “BANG” as
                                       28   vague, ambiguous, overbroad, and harassing. Defendant objects to this
                                                                           -9-
                                            DEFENDANT VITAL PHARMACEUTICALS, INC.’S RESPONSE TO PLAINTIFF’S
                                            SPECIAL INTERROGATORIES, SET ONE                  Case No. 18-cv-01882
                                     Case 5:18-cv-01882-JGB-SHK Document 129 Filed 09/09/19 Page 15 of 47 Page ID
                                                                      #:3349


                                        1   Interrogatory as vague and ambiguous with respect to the undefined terms
                                        2   “contains” and “creatine.” Responding Party further objects to this Interrogatory
                                        3   to the extent this Interrogatory seeks information subject to expert analysis or
                                        4   opinion. To the extent information will be analyzed by an expert, such information
                                        5   may be provided in an expert’s report as set forth according to the Court’s
                                        6   schedule. Further, this Interrogatory appears to be duplicative of document
                                        7   requests, including specifically request no. 4 which seeks “All DOCUMENTS and
                                        8   COMMUNICATIONS relating to YOUR studies, research, and tests of BANG
                                        9   products, including but not limited to:
                                       10         a.      The amount of creatine in BANG products;
                                       11         b.      The amount of SUPER CREATINE in BANG products;
Gordon Rees Scully Mansukhani, LLP




                                       12         c.      The amount of creatine in SUPER CREATINE;
    101 W Broadway, Suite 2000
       San Diego, CA 92101




                                       13         d.      The incremental effect of including additional SUPER CREATINE in
                                       14                 BANG products;
                                       15         e.      The contents of BANG products;
                                       16         f.      Comparisons between BANG products and products manufactured or
                                       17                 sold by MONSTER;
                                       18         g.      The health impacts of creatyl-L-leucine; and
                                       19         h.      Discussions or analyses relating to creatinine.”
                                       20         Further, this Interrogatory is duplicative of request no. 50 which seeks “All
                                       21   DOCUMENTS and COMMUNICATIONS relating to the formulation or changes
                                       22   to the formulation of BANG products.” Responding Party incorporates by
                                       23   reference all objections made in response to Request for Documents, including but
                                       24   not limited to Nos. 4 and 50. Responding Party further objects to this Interrogatory
                                       25   as seeking information that calls for a legal conclusion.
                                       26         Subject to the foregoing general and specific objections, Defendant responds
                                       27   as follows:
                                       28         It is undisputed that many forms of creatine exist in the marketplace,
                                                                           -10-
                                            DEFENDANT VITAL PHARMACEUTICALS, INC.’S RESPONSE TO PLAINTIFF’S
                                            SPECIAL INTERROGATORIES, SET ONE                  Case No. 18-cv-01882
                                     Case 5:18-cv-01882-JGB-SHK Document 129 Filed 09/09/19 Page 16 of 47 Page ID
                                                                      #:3350


                                        1   including formulations combining creatine with amino acids. It is also undisputed
                                        2   that certain BANG products contain a form of creatine, creatyl-L-leucine, which
                                        3   combines creatine with the amino acid, leucine. Creatyl-L-leucine in certain
                                        4   BANG products is branded under the trademark SUPER CREATINE. Responding
                                        5   Party also incorporates by reference the declaration by Dr. Li in support of
                                        6   Defendants’ Opposition to Monster’s Motion for a Preliminary Injunction (ECF
                                        7   100 and exhibits 100-1 through 100-3). Responding Party also incorporates by
                                        8   reference exhibits to the Declaration of Steven Feldman in support of Monster’s
                                        9   Motion for a Preliminary Injunction (ECF 69, Exhibits 24 and 25, Thomas W.
                                       10   Buford, et al., International Society of Sports Nutrition position stand: creatine
                                       11   supplementation and exercise, J. Int. Soc. Sports. Nutr., Aug. 2007; see also Robert
Gordon Rees Scully Mansukhani, LLP




                                       12   Cooper, et al., Creatine supplementation with specific view to exercise/sports
    101 W Broadway, Suite 2000
       San Diego, CA 92101




                                       13   performance: an update, J. Int. Soc. Sports. Nutr., July 2012, respectively).
                                       14         This Interrogatory appears to seek expert testimony, which is improper prior
                                       15   to the deadline for expert reports. Expert reports and testimony will be served
                                       16   according to the Federal Rules and the Court’s schedule. This Interrogatory
                                       17   appears to seek documents from third parties: “all bases for YOUR contention.”
                                       18   Propounding Party will not produce “all” bases or DOCUMENTS in response to
                                       19   this Interrogatory. Pursuant to Federal Rule of Civil Procedure 33(d), Defendant
                                       20   reserves the right to produce business records in this action from which the answer
                                       21   to the reasonable scope of this Interrogatory may be ascertained. The answer to this
                                       22   Interrogatory may be determined by examining, auditing, compiling, abstracting,
                                       23   or summarizing Responding Party business records (including electronically stored
                                       24   information), and the burden of deriving or ascertaining the answer will be
                                       25   substantially the same for either party. Responding Party will meet and confer
                                       26   with Propounding Party to narrow the scope of this Request so that the non-
                                       27   privileged information in Responding Party’s possession, custody, or control
                                       28   sufficient to respond to this Request is proportionate to the needs of this case and
                                                                           -11-
                                            DEFENDANT VITAL PHARMACEUTICALS, INC.’S RESPONSE TO PLAINTIFF’S
                                            SPECIAL INTERROGATORIES, SET ONE                  Case No. 18-cv-01882
                                     Case 5:18-cv-01882-JGB-SHK Document 129 Filed 09/09/19 Page 17 of 47 Page ID
                                                                      #:3351


                                        1   will be produced subject to a Protective Order. Specifically, Responding Party will
                                        2   continue to meet and confer with Propounding Party regarding ESI protocols,
                                        3   custodians, search terms, and date ranges.
                                        4   SPECIAL INTERROGATORY NO. 3:
                                        5         If YOU contend that BANG contains creatine, identify all publications,
                                        6   research papers, and DOCUMENTS supporting YOUR claim, and how that source
                                        7   supports YOUR claim that BANG contains creatine.
                                        8   RESPONSE TO INTERROGATORY NO. 3:
                                        9         Responding Party objects to this Interrogatory to the extent it is duplicative
                                       10   of Interrogatory No. 2. Responding Party objects to this Interrogatory to the extent
                                       11   it seeks privileged attorney client communications or work product. Responding
Gordon Rees Scully Mansukhani, LLP




                                       12   Party further objects to this Interrogatory on the basis that it seeks information that
    101 W Broadway, Suite 2000
       San Diego, CA 92101




                                       13   is confidential and proprietary in nature and, as such, will not be produced until a
                                       14   Protective Order is in place. Responding Party objects to this Interrogatory as
                                       15   seeking proprietary information regarding trade secrets, including ingredients,
                                       16   recipes, formulations, formulae, which would be extremely detrimental to
                                       17   Defendant if disseminated or distributed publicly or if provided to Responding
                                       18   Party’s competitors or potential competitors. Responding Party further objects to
                                       19   this Interrogatory as vague as to scope and time and seeking irrelevant information
                                       20   and documents. Responding Party further objects to this Interrogatory as unduly
                                       21   burdensome, harassing, and not proportional to the needs of this case under Rule
                                       22   26(b)(1). Responding Party objects to this Interrogatory as vague and ambiguous
                                       23   as to the scope and time. Responding Party objects to the definition of “BANG” as
                                       24   vague, ambiguous, overbroad, and harassing. Defendant objects to this
                                       25   Interrogatory as vague and ambiguous with respect to the undefined terms
                                       26   “contains,” “creatine,” “that source,” and “supports.” Responding Party further
                                       27   objects to this Interrogatory to the extent this Interrogatory seeks information
                                       28   subject to expert analysis or opinion. To the extent information will be analyzed
                                                                           -12-
                                            DEFENDANT VITAL PHARMACEUTICALS, INC.’S RESPONSE TO PLAINTIFF’S
                                            SPECIAL INTERROGATORIES, SET ONE                  Case No. 18-cv-01882
                                     Case 5:18-cv-01882-JGB-SHK Document 129 Filed 09/09/19 Page 18 of 47 Page ID
                                                                      #:3352


                                        1   by an expert, such information may be provided in an expert’s report as set forth
                                        2   according to the Court’s schedule. Further, this Interrogatory appears to be
                                        3   duplicative of document requests, including specifically request no. 4 which seeks
                                        4   “All DOCUMENTS and COMMUNICATIONS relating to YOUR studies,
                                        5   research, and tests of BANG products, including but not limited to:
                                        6         a.      The amount of creatine in BANG products;
                                        7         b.      The amount of SUPER CREATINE in BANG products;
                                        8         c.      The amount of creatine in SUPER CREATINE;
                                        9         d.      The incremental effect of including additional SUPER CREATINE in
                                       10                 BANG products;
                                       11         e.      The contents of BANG products;
Gordon Rees Scully Mansukhani, LLP




                                       12         f.      Comparisons between BANG products and products manufactured or
    101 W Broadway, Suite 2000
       San Diego, CA 92101




                                       13                 sold by MONSTER;
                                       14         g.      The health impacts of creatyl-L-leucine; and
                                       15         h.      Discussions or analyses relating to creatinine.”
                                       16         Further, this Interrogatory is duplicative of request no. 50 which seeks “All
                                       17   DOCUMENTS and COMMUNICATIONS relating to the formulation or changes
                                       18   to the formulation of BANG products.” Responding Party incorporates by
                                       19   reference all objections made in response to Request for Documents, including but
                                       20   not limited to Nos. 4 and 50. Responding Party further objects to the extent this
                                       21   request seeks information from third-parties. Responding Party further objects to
                                       22   this Interrogatory as seeking information that calls for a legal conclusion.
                                       23         Subject to the foregoing general and specific objections, Defendant responds
                                       24   as follows:
                                       25         It is undisputed that many forms of creatine exist in the marketplace,
                                       26   including formulations combining creatine with amino acids. It is also undisputed
                                       27   that certain BANG products contain a form of creatine, creatyl-L-leucine, which
                                       28   combines creatine with the amino acid, leucine. Creatyl-L-leucine in certain
                                                                           -13-
                                            DEFENDANT VITAL PHARMACEUTICALS, INC.’S RESPONSE TO PLAINTIFF’S
                                            SPECIAL INTERROGATORIES, SET ONE                  Case No. 18-cv-01882
                                     Case 5:18-cv-01882-JGB-SHK Document 129 Filed 09/09/19 Page 19 of 47 Page ID
                                                                      #:3353


                                        1   BANG products is branded under the trademark SUPER CREATINE. Responding
                                        2   Party also incorporates by reference the declaration by Dr. Li in support of
                                        3   Defendants’ Opposition to Monster’s Motion for a Preliminary Injunction (ECF
                                        4   100 and exhibits 100-1 through 100-3). Responding Party also incorporates by
                                        5   reference exhibits to the Declaration of Steven Feldman in support of Monster’s
                                        6   Motion for a Preliminary Injunction (ECF 69, Exhibits 24 and 25, Thomas W.
                                        7   Buford, et al., International Society of Sports Nutrition position stand: creatine
                                        8   supplementation and exercise, J. Int. Soc. Sports. Nutr., Aug. 2007; see also Robert
                                        9   Cooper, et al., Creatine supplementation with specific view to exercise/sports
                                       10   performance: an update, J. Int. Soc. Sports. Nutr., July 2012, respectively).
                                       11         This Interrogatory appears to seek expert testimony, which is improper prior
Gordon Rees Scully Mansukhani, LLP




                                       12   to the deadline for expert reports. Expert reports and testimony will be served
    101 W Broadway, Suite 2000
       San Diego, CA 92101




                                       13   according to the Federal Rules and the Court’s schedule. This Interrogatory
                                       14   specifically seeks documents from third parties: “all publications, research papers,
                                       15   and DOCUMENTS supporting YOUR claim.” Propounding Party will not
                                       16   produce “all” DOCUMENTS in response to this Interrogatory. Pursuant to Federal
                                       17   Rule of Civil Procedure 33(d), Defendant reserves the right to produce business
                                       18   records in this action from which the answer to the reasonable scope of this
                                       19   Interrogatory may be ascertained. The answer to this Interrogatory may be
                                       20   determined by examining, auditing, compiling, abstracting, or summarizing
                                       21   Responding Party business records (including electronically stored information),
                                       22   and the burden of deriving or ascertaining the answer will be substantially the same
                                       23   for either party. Responding Party will meet and confer with Propounding Party to
                                       24   narrow the scope of this Request so that the non-privileged information in
                                       25   Responding Party’s possession, custody, or control sufficient to respond to this
                                       26   Request is proportionate to the needs of this case and will be produced subject to a
                                       27   Protective Order. Specifically, Responding Party will continue to meet and confer
                                       28   with Propounding Party regarding ESI protocols, custodians, search terms, and
                                                                           -14-
                                            DEFENDANT VITAL PHARMACEUTICALS, INC.’S RESPONSE TO PLAINTIFF’S
                                            SPECIAL INTERROGATORIES, SET ONE                  Case No. 18-cv-01882
                                     Case 5:18-cv-01882-JGB-SHK Document 129 Filed 09/09/19 Page 20 of 47 Page ID
                                                                      #:3354


                                        1   date ranges.
                                        2   SPECIAL INTERROGATORY NO. 4:
                                        3         If YOU contend that the “Super Creatine” in BANG creates positive health
                                        4   effects for drinkers, identify all publications, research papers, and DOCUMENTS
                                        5   supporting YOUR claim, and how that source supports YOUR claim that the
                                        6   “Super Creatine” in BANG creates positive health effects for drinkers.
                                        7   RESPONSE TO INTERROGATORY NO. 4:
                                        8         Responding Party objects to this Interrogatory to the extent it seeks
                                        9   privileged attorney client communications or work product. Responding Party
                                       10   further objects to this Interrogatory on the basis that it seeks information that is
                                       11   confidential and proprietary in nature and, as such, will not be produced until a
Gordon Rees Scully Mansukhani, LLP




                                       12   Protective Order is in place. Responding Party objects to this Interrogatory as
    101 W Broadway, Suite 2000
       San Diego, CA 92101




                                       13   seeking proprietary information regarding trade secrets, including ingredients,
                                       14   recipes, formulations, formulae, which would be extremely detrimental to
                                       15   Defendant if disseminated or distributed publicly or if provided to Responding
                                       16   Party’s competitors or potential competitors. Responding Party further objects to
                                       17   this Interrogatory as vague as to scope and time and seeking irrelevant information
                                       18   and documents. Responding Party further objects to this Interrogatory as unduly
                                       19   burdensome, harassing, and not proportional to the needs of this case under Rule
                                       20   26(b)(1). Responding Party objects to this Interrogatory as vague and ambiguous
                                       21   as to the scope and time. Responding Party objects to the definitions of “BANG”
                                       22   and “SUPER CREATINE” as vague, ambiguous, overbroad, and harassing.
                                       23   Defendant objects to this Interrogatory as vague and ambiguous with respect to the
                                       24   undefined terms “supporting,” “YOUR claim,” “positive health effects,” “health
                                       25   effects.” Responding Party further objects to this Interrogatory to the extent this
                                       26   Interrogatory seeks information subject to expert analysis or opinion. To the extent
                                       27   information will be analyzed by an expert, such information may be provided in an
                                       28   expert’s report as set forth according to the Court’s schedule. Further, this
                                                                           -15-
                                            DEFENDANT VITAL PHARMACEUTICALS, INC.’S RESPONSE TO PLAINTIFF’S
                                            SPECIAL INTERROGATORIES, SET ONE                  Case No. 18-cv-01882
                                     Case 5:18-cv-01882-JGB-SHK Document 129 Filed 09/09/19 Page 21 of 47 Page ID
                                                                      #:3355


                                        1   Interrogatory appears to be duplicative of document requests, including
                                        2   specifically request no. 4 which seeks “All DOCUMENTS and
                                        3   COMMUNICATIONS relating to YOUR studies, research, and tests of BANG
                                        4   products, including but not limited to:
                                        5         a.      The amount of creatine in BANG products;
                                        6         b.      The amount of SUPER CREATINE in BANG products;
                                        7         c.      The amount of creatine in SUPER CREATINE;
                                        8         d.      The incremental effect of including additional SUPER CREATINE in
                                        9                 BANG products;
                                       10         e.      The contents of BANG products;
                                       11         f.      Comparisons between BANG products and products manufactured or
Gordon Rees Scully Mansukhani, LLP




                                       12                 sold by MONSTER;
    101 W Broadway, Suite 2000
       San Diego, CA 92101




                                       13         g.      The health impacts of creatyl-L-leucine; and
                                       14         h.      Discussions or analyses relating to creatinine.”
                                       15         Further, this Interrogatory is duplicative of request no. 50 which seeks “All
                                       16   DOCUMENTS and COMMUNICATIONS relating to the formulation or changes
                                       17   to the formulation of BANG products.” Responding Party incorporates by
                                       18   reference all objections made in response to Request for Documents, including but
                                       19   not limited to Nos. 4, 36, 37, 48, and 50. Responding Party further objects to the
                                       20   extent this request seeks information from third-parties. Responding Party further
                                       21   objects to this Interrogatory as seeking information that calls for a legal conclusion.
                                       22         Subject to the foregoing general and specific objections, Defendant responds
                                       23   as follows:
                                       24         Even though Responding Party is responding to this Interrogatory,
                                       25   Responding Party does not have the burden of proof as to the topic raised in this
                                       26   Interrogatory. See e.g., Order Denying Monster’s Motion for a Preliminary
                                       27   Injunction, dated June 6, 2019, ECF 122, page 6. For example, Propounding Party
                                       28   has the burden of demonstrating that Creatyl-L-Leucine does not provide the
                                                                           -16-
                                            DEFENDANT VITAL PHARMACEUTICALS, INC.’S RESPONSE TO PLAINTIFF’S
                                            SPECIAL INTERROGATORIES, SET ONE                  Case No. 18-cv-01882
                                     Case 5:18-cv-01882-JGB-SHK Document 129 Filed 09/09/19 Page 22 of 47 Page ID
                                                                      #:3356


                                        1   benefits of creatine. This Interrogatory appears to seek expert testimony, which is
                                        2   improper prior to the deadline for expert reports. Expert reports and testimony will
                                        3   be served according to the Federal Rules and the Court’s schedule. Responding
                                        4   Party reserves the right to provide a rebuttal to Propounding Party’s position after
                                        5   Propounding Party provides its position, evidence, expert reports, or testimony.
                                        6   Responding Party incorporates by reference the declaration by Dr. Li in support of
                                        7   Defendants’ Opposition to Monster’s Motion for Preliminary Injunction, including
                                        8   Exhibit L3 (ECF 100 and exhibits 100-1 through 100-3). Exhibit L3 to Dr. Li’s
                                        9   Declaration is a true and correct copy of the poster presentation for this latest study
                                       10   of BANG®. VPX sponsored a double-blind, placebo-controlled, crossover trial
                                       11   study of BANG®, performed by Nova Southeastern University, entitled “The
Gordon Rees Scully Mansukhani, LLP




                                       12   Effects of BANG® Energy on Psychomotor Vigilance,” by Christopher Horn,
    101 W Broadway, Suite 2000
       San Diego, CA 92101




                                       13   Madaline Kenyon, Cassandra Carson, Anya Ellerbrock, Lia Jiannine, Tobin Silver,
                                       14   Corey Peacock, Jaime Tartar, and Jose Antonio. In conclusion, the BANG®
                                       15   energy drink resulted in a significantly lower (i.e., faster) (p<0.05) psychomotor
                                       16   vigilance mean reaction time versus the placebo as well as fewer lapses. Creatyl-L-
                                       17   leucine in certain BANG products is branded under the trademark SUPER
                                       18   CREATINE.
                                       19         This Interrogatory specifically seeks documents from third parties: “all
                                       20   publications, research papers, and DOCUMENTS supporting YOUR claim.”
                                       21   Propounding Party will not produce “all” DOCUMENTS in response to this
                                       22   Interrogatory. Pursuant to Federal Rule of Civil Procedure 33(d), Defendant
                                       23   reserves the right to produce business records in this action from which the answer
                                       24   to the reasonable scope of this Interrogatory may be ascertained. The answer to this
                                       25   Interrogatory may be determined by examining, auditing, compiling, abstracting,
                                       26   or summarizing Responding Party business records (including electronically stored
                                       27   information), and the burden of deriving or ascertaining the answer will be
                                       28   substantially the same for either party. Responding Party will meet and confer
                                                                           -17-
                                            DEFENDANT VITAL PHARMACEUTICALS, INC.’S RESPONSE TO PLAINTIFF’S
                                            SPECIAL INTERROGATORIES, SET ONE                  Case No. 18-cv-01882
                                     Case 5:18-cv-01882-JGB-SHK Document 129 Filed 09/09/19 Page 23 of 47 Page ID
                                                                      #:3357


                                        1   with Propounding Party to narrow the scope of this Request so that the non-
                                        2   privileged information in Responding Party’s possession, custody, or control
                                        3   sufficient to respond to this Request is proportionate to the needs of this case and
                                        4   will be produced subject to a Protective Order. Specifically, Responding Party will
                                        5   continue to meet and confer with Propounding Party regarding ESI protocols,
                                        6   custodians, search terms, and date ranges.
                                        7   SPECIAL INTERROGATORY NO. 5:
                                        8         State the locations and custodians of all DOCUMENTS and nonwritten
                                        9   files—including video and audio files—relating to the allegations and claims in
                                       10   Monster’s First Amended Complaint (ECF 61).
                                       11   RESPONSE TO INTERROGATORY NO. 5:
Gordon Rees Scully Mansukhani, LLP




                                       12         Responding Party objects to this Interrogatory to the extent it seeks
    101 W Broadway, Suite 2000
       San Diego, CA 92101




                                       13   privileged attorney client communications or work product. Responding Party
                                       14   further objects to this Interrogatory on the basis that it seeks information that is
                                       15   confidential and proprietary in nature and, as such, will not be produced until a
                                       16   Protective Order is in place. Responding Party further objects to this Interrogatory
                                       17   as vague as to scope and time and seeking irrelevant information and documents.
                                       18   Responding Party further objects to this Interrogatory as unduly burdensome,
                                       19   harassing, and not proportional to the needs of this case under Rule 26(b)(1).
                                       20   Responding Party objects to this Interrogatory as vague as to scope and time and
                                       21   seeking irrelevant information and documents. Responding Party further objects to
                                       22   this Interrogatory as unduly burdensome, harassing, and not proportional to the
                                       23   needs of this case under Rule 26(b)(1). Responding Party will not go through the
                                       24   First Amended Complaint (“FAC”) and object to each term or undefined term
                                       25   which is vague, ambiguous, or otherwise objectionable, as that would be harassing
                                       26   and burdensome. Responding Party objects to the extent this Request seeks
                                       27   information from Propounding Party, third parties, or publicly available
                                       28   information. This Interrogatory specifically seeks documents from third parties:
                                                                           -18-
                                            DEFENDANT VITAL PHARMACEUTICALS, INC.’S RESPONSE TO PLAINTIFF’S
                                            SPECIAL INTERROGATORIES, SET ONE                  Case No. 18-cv-01882
                                     Case 5:18-cv-01882-JGB-SHK Document 129 Filed 09/09/19 Page 24 of 47 Page ID
                                                                      #:3358


                                        1   “all DOCUMENTS and nonwritten files—including video and audio files—
                                        2   relating to the allegations and claims.” Propounding Party will not produce “all”
                                        3   DOCUMENTS in response to this Interrogatory. Responding Party avers that
                                        4   Propounding Party has information “relating” to the allegations and claims
                                        5   Propounding Party made in the FAC. In order to respond to this Interrogatory,
                                        6   Responding Party would have to evaluate over 200 paragraphs of allegations and
                                        7   claims, four of which were dismissed. Responding Party objects to this
                                        8   Interrogatory as seeking information with respect to claims that were dismissed.
                                        9   Plaintiff’s Fourth Cause of Action for Trade Libel (Paragraph Nos. 148 through
                                       10   151), Seventh Cause of Action for Conversion (Paragraph Nos. 166 through 170),
                                       11   Eighth Cause of Action for violation of California Penal Code section 496
Gordon Rees Scully Mansukhani, LLP




                                       12   (Paragraph Nos. 171 through 177), and Ninth Cause of Action for False Patent
    101 W Broadway, Suite 2000
       San Diego, CA 92101




                                       13   Marking (Paragraph Nos. 178 through 183) were each asserted in the FAC and
                                       14   subsequently dismissed pursuant to this Court’s May 20, 2019 Order on
                                       15   Defendants’ Motion to Dismiss for Failure to State a Claim. (ECF No. 95 (Order
                                       16   dismissing four of Plaintiff’s causes of action in the FAC).) Those paragraphs
                                       17   148-151, 166-183 repeat and re-allege information alleged in other paragraphs in
                                       18   the FAC. Plaintiff did not file an amended complaint in response to the Order
                                       19   dismissing these claims in the FAC. Responding Party incorporates by reference
                                       20   its Answer filed on July 2, 2019 (ECF 123) and any Answer(s) filed with the Court
                                       21   subsequent to the date of service of this Interrogatory response. Further,
                                       22   Responding Party incorporates by reference where Responding Party stated it
                                       23   denied an allegation or lacked knowledge or information sufficient to form a belief
                                       24   as to allegations in the FAC. Responding Party will not provide a list of all current
                                       25   and former employees who may have some knowledge of some allegation made in
                                       26   a FAC that contains over 200 paragraphs of allegations, many of which refer to
                                       27   advertisements or statements allegedly made publicly. Responding Party objects to
                                       28   the extent this Interrogatory is duplicative of requests for production of documents
                                                                           -19-
                                            DEFENDANT VITAL PHARMACEUTICALS, INC.’S RESPONSE TO PLAINTIFF’S
                                            SPECIAL INTERROGATORIES, SET ONE                  Case No. 18-cv-01882
                                     Case 5:18-cv-01882-JGB-SHK Document 129 Filed 09/09/19 Page 25 of 47 Page ID
                                                                      #:3359


                                        1   served already or yet to be served. Responding Party incorporates by reference all
                                        2   objections made in response to Requests for Production of Documents served on
                                        3   Owoc and VPX. Responding Party will not repeat in this response all the
                                        4   objections to the Requests for Production of Documents already served on Owoc
                                        5   (set one, Nos. 1-85) and VPX (set one, Nos. 1-85) or that will be served in the
                                        6   future. This Interrogatory seeks information regarding documents and nonwritten
                                        7   files that may be within the scope of electronic requests for emails, and the Parties
                                        8   are meeting and conferring regarding document production, including custodians,
                                        9   search terms, and objections. Responding Party will not produce documents that
                                       10   are publicly available in response to this Request. Responding Party has no
                                       11   obligation to investigate and discover information and materials from third parties
Gordon Rees Scully Mansukhani, LLP




                                       12   or sources that are equally accessible to Propounding Party such as, for example
    101 W Broadway, Suite 2000
       San Diego, CA 92101




                                       13   and without limitation, posted videos. Responding Party further objects to this
                                       14   Interrogatory as seeking information that calls for expert opinion or a legal
                                       15   conclusion.
                                       16         Subject to the foregoing general and specific objections, Responding Party
                                       17   responds as follows:
                                       18         To the extent this Interrogatory seeks information consistent with the Initial
                                       19   Disclosures, VPX has already responded to this Interrogatory in a manner
                                       20   consistent with its obligations and subject to supplementing. Responding Party
                                       21   incorporates by reference the Initial Disclosures served by the Parties in this case,
                                       22   which listed possible custodians and locations of documents, as well as any
                                       23   subsequent supplemental disclosures. Defendants’ Initial Disclosures stated, in
                                       24   part: “These documents are located at one or more offices of Defendants or their
                                       25   counsel, or are in the possession, custody, or control of Plaintiff or Plaintiff’s
                                       26   counsel or third parties. Defendants note that some of these documents and things
                                       27   are publicly available, for instance through the USPTO website, through publicly
                                       28   available websites, including VPX’s websites, Defendants’ social media, third
                                                                           -20-
                                            DEFENDANT VITAL PHARMACEUTICALS, INC.’S RESPONSE TO PLAINTIFF’S
                                            SPECIAL INTERROGATORIES, SET ONE                  Case No. 18-cv-01882
                                     Case 5:18-cv-01882-JGB-SHK Document 129 Filed 09/09/19 Page 26 of 47 Page ID
                                                                      #:3360


                                        1   parties’ websites/social media, or publicly available for purchase such as the
                                        2   products at issue. Defendants reserve the right to rely on any documents produced
                                        3   by Plaintiff, Defendants, or any third party during the course of this action.”
                                        4   Monster’s Initial Disclosures stated: “To the extent relevant documents consist of
                                        5   electronically stored information (“ESI”), such ESI resides on Monster’s computer
                                        6   systems and equipment. To the extent relevant documents consist of paper records
                                        7   and tangible things, they are in the custody of various Monster employees. Monster
                                        8   continues to search for additional documents that it may use to support its claims
                                        9   or defenses and, without in any way obligating itself to do so, expressly reserves
                                       10   the right to supplement, modify, and/or amend its production with such additional
                                       11   documents or information.”
Gordon Rees Scully Mansukhani, LLP




                                       12         Responding Party also incorporates by reference the list of possible
    101 W Broadway, Suite 2000
       San Diego, CA 92101




                                       13   custodians exchanged between counsel for Responding Party and Monster during
                                       14   meet and confer correspondence, including via email on June 25, 2019. In that
                                       15   communication, the following list of 15 potential VPX custodians were referenced
                                       16   for furthering the meet and confer process on ESI/emails, with the right reserved to
                                       17   revise this list as discovery continues. The topics listed are to reflect that these
                                       18   employees may have responsive documents for certain topics, but there is no
                                       19   guarantee that they are a custodian of non-duplicative, relevant, responsive, non-
                                       20   privileged records, particularly for forthcoming key word search terms provided
                                       21   during the date range of employment for any of the specific categories listed. The
                                       22   information below contains the name, title, potential relevance as a custodian (i.e.,
                                       23   they may have documents relating to topics including those listed below), and date
                                       24   range of employment. The reference to “present” is the date the email was sent,
                                       25   June 25, 2019.
                                       26             1. Brent Boucaud, VPX - Accounting Consultant; Financial matters
                                       27                related to VPX’s product development, testing, manufacturing,
                                       28                distribution, marketing, media, and sales. 12/17/2013 - 11/22/2017
                                                                           -21-
                                            DEFENDANT VITAL PHARMACEUTICALS, INC.’S RESPONSE TO PLAINTIFF’S
                                            SPECIAL INTERROGATORIES, SET ONE                  Case No. 18-cv-01882
                                     Case 5:18-cv-01882-JGB-SHK Document 129 Filed 09/09/19 Page 27 of 47 Page ID
                                                                      #:3361


                                        1              (currently an outside consultant).
                                        2           2. John H. Owoc, VPX - Chief Executive Officer, President and Chief
                                        3              Scientific Officer; The claims against Defendants and defenses of
                                        4              Defendants, Defendants’ company information, and the products at
                                        5              issue. 8/1/1996 – Present.
                                        6           3. Alejandra Gonzalez, VPX – former Customer Service Representative;
                                        7              Marketing, advertising, promotion, social media. From 09/04/2018 to
                                        8              06/17/2019.
                                        9           4. Sury Rodriguez, VPX - Director of Finance; Financial matters related
                                       10              to VPX’s product development, testing, manufacturing, distribution,
                                       11              marketing, media, and sales. 06/04/2018 – Present.
Gordon Rees Scully Mansukhani, LLP




                                       12           5. Meg Liz Owoc, VPX - Director of Marketing; Marketing, advertising,
    101 W Broadway, Suite 2000
       San Diego, CA 92101




                                       13              promotion, social media. 11/02/2010 – Present.
                                       14           6. Gene Bukovi, VPX - Executive Vice President of Sales; Marketing,
                                       15              advertising, promotion, distribution, sales. VPX’s dealings with
                                       16              distributors. 11/20/2009 – Present.
                                       17           7. Paul Borrelli, VPX - Facilities Manager; Product development,
                                       18              testing, quality control, and manufacturing. 10/09/2000 – Present.
                                       19           8. Peter Cinieri, VPX - former Chief Financial Officer, and current
                                       20              outside consultant for VPX. Financial matters related to VPX’s
                                       21              product development, testing, manufacturing, distribution, marketing,
                                       22              media, and sales. 11/12/2013 - 7/31/2015.
                                       23           9. Chantal Salas, VPX - former Marketing Coordinator; Marketing of
                                       24              VPX’s sports supplements and energy drink products, including the
                                       25              BANG® products at issue in the FAC. 1/16/2017 - 8/15/2018.
                                       26           10. Nora Higuera, VPX - former R&D Senior Food Scientist; Product
                                       27              development, testing, and manufacturing of VPX’s products.
                                       28              2/11/2008 - 10/31/2017.
                                                                           -22-
                                            DEFENDANT VITAL PHARMACEUTICALS, INC.’S RESPONSE TO PLAINTIFF’S
                                            SPECIAL INTERROGATORIES, SET ONE                  Case No. 18-cv-01882
                                     Case 5:18-cv-01882-JGB-SHK Document 129 Filed 09/09/19 Page 28 of 47 Page ID
                                                                      #:3362


                                        1             11. Marc J. Kesten, Esq., VPX - General Counsel; The claims against
                                        2                Defendants and defenses of Defendants. 2/24/2014 – Present.
                                        3             12. Elina Sanchez, VPX - Raw Materials Buyer; Product development,
                                        4                quality control, and ingredients. 5/22/2017 – Present.
                                        5             13. Dr. Liangxi Li, VPX - Research & Development Manager; Product
                                        6                research and development, testing, quality control, and ingredients.
                                        7                10/03/2011 – Present.
                                        8             14. Robbie Durand, VPX - Vice President of Media; Marketing,
                                        9                advertising, promotion, and university testing of BANG® products
                                       10                and similar products. 12/12/2016 – Present.
                                       11             15. Sam Wilson, VPX – Executive Vice President of Sales &
Gordon Rees Scully Mansukhani, LLP




                                       12                Distribution; Marketing, advertising, promotion, distribution, sales.
    101 W Broadway, Suite 2000
       San Diego, CA 92101




                                       13                VPX’s dealings with distributors. 04/09/2018 – Present.
                                       14         On July 2, 2019, Monster’s counsel continued the meet and confer process
                                       15   by providing additional names, specifically Stephen Cohen; Pat McMahon; and
                                       16   Richard Laitinen. Discovery is ongoing and meet and confer efforts are
                                       17   continuing. Responding Party will not separately produce any documents
                                       18   responsive to this Interrogatory, as this Interrogatory does not seek documents but
                                       19   rather asks where those documents are located. However, Responding Party will
                                       20   continue to meet and confer with Plaintiff to narrow the scope of this Request so
                                       21   that the non-privileged information in Responding Party’s possession, custody, and
                                       22   control sufficient to respond to this Request is proportionate to the needs of this
                                       23   case and will be produced subject to a Protective Order. Specifically, Responding
                                       24   Party will continue to meet and confer with Propounding Party regarding ESI
                                       25   protocols, custodians, search terms, and date ranges.
                                       26

                                       27

                                       28
                                                                           -23-
                                            DEFENDANT VITAL PHARMACEUTICALS, INC.’S RESPONSE TO PLAINTIFF’S
                                            SPECIAL INTERROGATORIES, SET ONE                  Case No. 18-cv-01882
                                     Case 5:18-cv-01882-JGB-SHK Document 129 Filed 09/09/19 Page 29 of 47 Page ID
                                                                      #:3363


                                        1   Dated: July 10, 2019              GORDON REES SCULLY
                                                                              MANSUKHANI LLP
                                        2

                                        3                                     By: /s/ Timothy K. Branson
                                        4
                                                                                 M.D. Scully
                                                                                 Timothy K. Branson
                                        5
                                                                                 Sean P. Flynn
                                                                                 Holly L.K. Heffner
                                        6
                                                                                 Michael D. Kanach
                                                                                 Peter G. Siachos
                                        7
                                                                                 Attorneys for Defendants
                                                                                 VITAL PHARMACEUTICALS, INC.,
                                        8
                                                                                 d/b/a VPX Sports;
                                                                                 JOHN H. OWOC, a.k.a. JACK OWOC
                                        9

                                       10

                                       11
Gordon Rees Scully Mansukhani, LLP




                                       12
    101 W Broadway, Suite 2000
       San Diego, CA 92101




                                       13

                                       14

                                       15

                                       16

                                       17

                                       18

                                       19

                                       20

                                       21

                                       22

                                       23

                                       24

                                       25

                                       26

                                       27

                                       28
                                                                           -24-
                                            DEFENDANT VITAL PHARMACEUTICALS, INC.’S RESPONSE TO PLAINTIFF’S
                                            SPECIAL INTERROGATORIES, SET ONE                  Case No. 18-cv-01882
Case 5:18-cv-01882-JGB-SHK Document 129 Filed 09/09/19 Page 30 of 47 Page ID
                                 #:3364
                                       Case 5:18-cv-01882-JGB-SHK Document 129 Filed 09/09/19 Page 31 of 47 Page ID
                                                                        #:3365


                                          1                            CERTIFICATE OF SERVICE
                                          2         I am a resident of the State of California, over the age of eighteen years, and
                                          3   not a party to the within action. My business address is: Gordon Rees Scully
                                          4   Mansukhani, 275 Battery Street, Suite 2000, San Francisco, CA 94111, my
                                          5   electronic mail address is mkanach@grsm.com. On July 10, 2019, I served the
                                          6   foregoing document(s) entitled: DEFENDANT VITAL
                                          7   PHARMACEUTICALS, INC., D/B/A VPX SPORTS’ RESPONSE TO
                                          8   PLAINTIFF’S SPECIAL INTERROGATORIES, SET ONE as follows:
                                          9     BY ELECTRONIC MAIL by transmitting via electronic mail the
                                                  document(s) listed above to the address(es) listed below on this date
                                         10       pursuant to FRCP 5(b)(2)(E).
                                         11
  Gordon Rees Scully Mansukhani, LLP




                                               Counsel for MONSTER ENERGY:               Counsel for MONSTER ENERGY:
                                         12
      101 W Broadway, Suite 2000




                                               John C. Hueston                           Jennifer Bunn Hayden
         San Diego, CA 92101




                                         13    Moez Kaba                                 HUESTON HENNIGAN LLP
                                               Steven N. Feldman                         620 Newport Center Dr., Suite 1300
                                         14    Joseph A. Reiter                          Newport Beach, CA 92660
                                               Michael H. Todisco                        Phone: 949-284-6312
                                         15    Sourabh Mishra                            Fax: 888-775-0898
                                               Hueston Hennigan   LLP                    jbhayden@hueston.com
                                         16    523 West 6th Street, Suite 400
                                               Los Angeles, CA 90014
                                         17    Phone: 213-788-4340
                                               jhueston@hueston.com
                                         18    mkaba@hueston.com
                                               sfeldman@hueston.com
                                         19    jreiter@hueston.com
                                               mtodisco@hueston.com
                                         20    smishra@hueston.com
                                         21         I declare under penalty of perjury under the laws of the United States of
                                         22   America that the above is true and correct and that I am employed in the office of a
                                         23   member of the bar of this court at whose direction this service was made.
                                         24         Executed on July 10, 2019 at San Mateo, California.
                                         25

                                         26                                                   /s/ Michael D. Kanach
                                         27
                                                                                             Michael D. Kanach

                                         28
1175874/45578880v.1



                                                                                      -26-
                                              PROOF OF SERVICE                                                 Case No. 18-cv-01882
Case 5:18-cv-01882-JGB-SHK Document 129 Filed 09/09/19 Page 32 of 47 Page ID
                                 #:3366




                  EXHIBIT B
       Case 5:18-cv-01882-JGB-SHK Document 129 Filed 09/09/19 Page 33 of 47 Page ID
                                        #:3367

Sourabh Mishra

From:                Steven N. Feldman
Sent:                Thursday, August 29, 2019 8:28 PM
To:                  Michael Kanach
Cc:                  Sourabh Mishra; hheffner@grsm.com; Michael Todisco; tbranson@grsm.com
Subject:             Re: [Monster/VPX] Summary of 8/27 Meet and Confer


Michael,

The Court’s rule requires the moving party to e‐mail chambers. It is thus your obligation to send that request, not
Monster’s. And since Monster’s responses on the alleged other formulas you are requesting are not even yet due, any
motion on those formulas is not ripe for decision.

With respect to the BANG formula, as we stated on Tuesday’s call, VPX’s proposal is not acceptable to Monster and thus
it is forced to move to compel. We will contact the Court shortly.

Regards,
Steve


 Steven N. Feldman
 D: 213.788.4272



From: Michael Kanach <mkanach@grsm.com>
Sent: Thursday, August 29, 2019 5:39:13 PM
To: Steven N. Feldman <sfeldman@hueston.com>
Cc: Sourabh Mishra <smishra@hueston.com>; hheffner@grsm.com <hheffner@grsm.com>; Michael Todisco
<mtodisco@hueston.com>; tbranson@grsm.com <tbranson@grsm.com>
Subject: Re: [Monster/VPX] Summary of 8/27 Meet and Confer

Thanks Sourabh,

1. Thanks for confirming we are at an impasse with respect to Reign’s formula. Please email the court re the Reign
formula. And if you know that Monster will not be producing any other formulas, we should raise that issue at the same
time, for the convenience of the court and the parties, and for consistency.

2. With respect to BANG’s proprietary formula (for BANG products advertised as having SUPER CREATINE), VPX will
agree to produce only the ingredient names (with only a few redactions) with the quantity redacted for all ingredients
except for the quantity of caffeine. It is VPX’s position that producing the formulas with that list of information and
those redactions is sufficient to both protect VPX’s interests and provide the discovery necessary to comply with
Monster’s requests in this case. Please note that VPX will not produce its other formulas for products that are not
advertised as having SUPER CREATINE (e.g., Keto coffee). While we believe this information is sufficient, we understand
from the meet and confer call that you may disagree. Please let us know if that satisfies Monster’s concerns or if you will
be contacting the court.

Regards, ‐MIKE


Sent from my iPhone
                                                             1
       Case 5:18-cv-01882-JGB-SHK Document 129 Filed 09/09/19 Page 34 of 47 Page ID
                                        #:3368
On Aug 29, 2019, at 4:58 PM, Steven N. Feldman <sfeldman@hueston.com<mailto:sfeldman@hueston.com>> wrote:

Michael,

Monster will not agree to produce the REIGN formula.

Please let us know if your position on the BANG formula has changed. If not, we will e‐mail the Magistrate this evening
with our agreed‐upon availability.

Regards,
Steve

Steven N. Feldman
___________________________________

HUESTON HENNIGAN LLP




D: 213.788.4272<tel:213.788.4272>
sfeldman@hueston.com<mailto:sfeldman@hueston.com>
Biography<https://urldefense.proofpoint.com/v2/url?u=https‐3A__www.hueston.com_attorney_steven‐2Dn‐
2Dfeldman_&d=DwMFaQ&c=f_a5GUMXoHxU9qrd_Nsg1PnqS‐
j5caRJn92wWy7kEGQ&r=MYv17hpjO194l35ZNkhBVw&m=IP8INs_CVt98Dpdr0xwdXwiUA3Yspehgk5qOu_BzsII&s=DL_5q
r8Jz7n8y8qjcDbMEdGydzQCh7YoG4ZqA6wI7vo&e=>




________________________________
From: Sourabh Mishra <smishra@hueston.com<mailto:smishra@hueston.com>>
Sent: Tuesday, August 27, 2019 6:23:58 PM
To: Michael Kanach <mkanach@grsm.com<mailto:mkanach@grsm.com>>;
hheffner@grsm.com<mailto:hheffner@grsm.com> <hheffner@grsm.com<mailto:hheffner@grsm.com>>
Cc: Steven N. Feldman <sfeldman@hueston.com<mailto:sfeldman@hueston.com>>; Michael Todisco
<mtodisco@hueston.com<mailto:mtodisco@hueston.com>>
Subject: [Monster/VPX] Summary of 8/27 Meet and Confer

Michael and Holly,

Thank you for the call earlier today. Please find below a summary of today’s meet and confer and where the parties left
each issue. Happy to discuss further as needed.

BANG Formula

You offered to provide redacted versions of the BANG formula and clarified the redactions would remove the amounts
of the ingredients in BANG. We provided our reasoning for why Monster is requesting the entire BANG formula

                                                            2
       Case 5:18-cv-01882-JGB-SHK Document 129 Filed 09/09/19 Page 35 of 47 Page ID
                                        #:3369
(including amounts) and why VPX’s proposal does not provide complete information relating to the claims and defenses
in this litigation. Though you stated that VPX disagrees, you agreed to let us know by Thursday at 5pm PT whether VPX
will offer unredacted ingredient amounts for any ingredients in BANG’s formula, including creatyl‐L‐leucine.

If VPX’s proposal is not acceptable to Monster, Monster will e‐mail the Magistrate with the following dates for a pre‐
filing conference with the Court: Friday (8/30), Wednesday (9/4), and Thursday (9/5).

REIGN Formula

We reiterated Monster’s position that the formula for REIGN is not relevant to this case. You stated your arguments for
relevance and that VPX believes that the same disclosure that applies to BANG’s formula should also apply to the REIGN
formula.

Though Monster disagrees with VPX’s position, we will let you know by Thursday at 5pm PT whether Monster will
change its position.

ESI Order

You noted that you had sent us an e‐mail stating that your e‐discovery vendor proposed keeping in certain fields that we
had proposed removing. We stated that we were fine keeping those fields in.

I’ll send you a separate e‐mail on the ESI order. I discovered that there’s one outstanding issue that we had raised that
you had not directly responded to. Once we agree on that issue, we can get the ESI order on file.

Social Media List

You stated that you will soon send to us the VPX social media list we discussed on the last meet and confer.

Search Terms and Production

The parties discussed search terms and agreed to promptly send a list of objectionable and non‐objectionable search
terms to one another. The parties agreed that they would work quickly to resolve any objections and agree on a rolling
production schedule based on the volume of documents.

You stated that your document reviewers are ready to go and that you plan on beginning review soon. We stated that
we also plan on beginning review of our search term results as soon as possible.

I will send you our list of objectionable search terms separately.


Sourabh Mishra
___________________________________

HUESTON HENNIGAN LLP




D: 949.356.5536<tel:949.356.5536>
T: 213.788.4340
smishra@hueston.com<mailto:smishra@hueston.com>

                                                              3
       Case 5:18-cv-01882-JGB-SHK Document 129 Filed 09/09/19 Page 36 of 47 Page ID
                                        #:3370
Biography<https://urldefense.proofpoint.com/v2/url?u=https‐3A__www.hueston.com_attorney_sourabh‐
2Dmishra_&d=DwMFaQ&c=f_a5GUMXoHxU9qrd_Nsg1PnqS‐
j5caRJn92wWy7kEGQ&r=MYv17hpjO194l35ZNkhBVw&m=IP8INs_CVt98Dpdr0xwdXwiUA3Yspehgk5qOu_BzsII&s=pbm_E
ZEEefAP4tpFQuvUe0_voZBxRtTNylKRSu3kZJw&e=>



523 West 6th St Suite 400
Los Angeles
CA
90014




________________________________
PLEASE NOTE: This message, including any attachments, may include privileged, confidential and/or inside information.
Any distribution or use of this communication by anyone other than the intended recipient(s) is strictly prohibited and
may be unlawful. If you are not the intended recipient, please notify the sender by replying to this message and then
delete it from your system. Thank you.




________________________________


This email communication may contain CONFIDENTIAL INFORMATION WHICH ALSO MAY BE LEGALLY PRIVILEGED and is
intended only for the use of the intended recipients identified above. If you are not the intended recipient of this
communication, you are hereby notified that any unauthorized review, use, dissemination, distribution, downloading, or
copying of this communication is strictly prohibited. If you are not the intended recipient and have received this
communication in error, please immediately notify us by reply email, delete the communication and destroy all copies.


GORDON REES SCULLY MANSUKHANI, LLP
YOUR 50 STATE PARTNER™
http://www.grsm.com




                                                           4
Case 5:18-cv-01882-JGB-SHK Document 129 Filed 09/09/19 Page 37 of 47 Page ID
                                 #:3371




                  EXHIBIT C
Case
 Case0:19-cv-61974-RS
      5:18-cv-01882-JGB-SHK
                       Document
                            Document
                                1 Entered
                                      129 onFiled
                                             FLSD 09/09/19
                                                    Docket 08/07/2019
                                                            Page 38 of 47
                                                                        Page
                                                                           Page
                                                                             1 ofID
                                                                                  63
                                    #:3372


                          UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF FLORIDA

                                      CASE NO.:
  VITAL PHARMACEUTICALS, INC.,
  d/b/a BANG ENERGY, a Florida corporation,

        Plaintiff,
  v.

  MONSTER BEVERAGE CORPORATION, a
  Delaware corporation, MONSTER ENERGY
  COMPANY, a Delaware corporation, REIGN
  BEVERAGE COMPANY, LLC, a Delaware
  limited liability company, ENERGY
  BEVERAGES, LLC, a Delaware corporation,
  CSC CORPORATE DOMAINS, INC., a
  Delaware corporation, MARKERLY, INC., a
  California corporation, JENNIFER QUILLEN,
  an individual, BRETT MARTIN, an individual,
  CHRISTIN KUBSCH, an individual,
  CRYSTAL BOWLEY-REAGAN, an
  individual, SUMMER SHORES, an individual,
  AMBER N. KILLMON, an individual,
  AMANDA LIGHT, an individual, CRYSTAL
  CARDER, an individual, LAURA DAWSON,
  an individual, ARIANNA JONAE
  HENDERSON, an individual, KRISTIN
  WONG, an individual, JOHN DOES 1 – 200,
  JANE AND JOHN DOE INFLUENCERS 1 –
  200, and ABC CORPORATIONS 1 – 100,

        Defendants.
 ____________________________________/

               COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
       Plaintiff Vital Pharmaceuticals, Inc., d/b/a Bang Energy (“Bang Energy” or “Plaintiff”),

 hereby sues Defendants Monster Beverage Corporation, Monster Energy Company, Reign

 Beverage Company, LLC, and Energy Beverages, LLC (collectively “Monster” or the “Monster

 Defendants”), CSC Corporate Domains, Inc. (“CSC”), Markerly, Inc. (“Markerly”), Jennifer

 Quillen (“Quillen”), Brett Martin (“Martin”), Christin Kubsch (“Kubsch”), Crystal Bowley-

                                                  1
                         GORDON REES SCULLY MANSUKHANI LLP
                        100 S.E. Second Street, Suite 3900 ▪ Miami, FL 33131
Case
 Case0:19-cv-61974-RS
       5:18-cv-01882-JGB-SHK
                       Document
                             Document
                                1 Entered
                                       129onFiled
                                             FLSD09/09/19
                                                  Docket 08/07/2019
                                                          Page 39 of 47
                                                                     Page
                                                                        Page
                                                                          44 ofID63
                                     #:3373


  IX.    MONSTER AND ITS DISTRIBUTORS LAUNCH AN INITIATIVE TO INTERFERE WITH SALES
         OF BANG® AT RETAIL LOCATIONS BY PLACING CARDS WITH FALSE CLAIMS ABOUT
         BANG® ON STORE SHELVES
         142.      On or about May 1, 2019, upon information and belief, Monster, its distributors,

  and other representatives began systematically placing cards on retail store shelves across the

  country, which included references to the TAB website and its false, defamatory, and disparaging

  claims about Bang Energy, its CEO, and the BANG® products. Upon information and belief,

  Monster has directed its distribution network with Coca-Cola to place these cards on shelves

  containing BANG® during their visits to stock its competing Reign product. Examples of these

  cards include:




         143.      Upon information and belief, Monster, its distributors, and other representatives

  have also placed Reign advertising cards on retail store shelves that contain false or misleading

  head-to-head comparisons between BANG® and Monster’s new Reign products. As an example:




                                                      44
                              GORDON REES SCULLY MANSUKHANI LLP
                             100 S.E. Second Street, Suite 3900 ▪ Miami, FL 33131
Case
 Case0:19-cv-61974-RS
       5:18-cv-01882-JGB-SHK
                       Document
                             Document
                                1 Entered
                                       129onFiled
                                             FLSD09/09/19
                                                  Docket 08/07/2019
                                                          Page 40 of 47
                                                                     Page
                                                                        Page
                                                                          45 ofID63
                                     #:3374




          144. These cards comparing Reign and BANG® are false and/or misleading for at least

  three reasons: (1) Monster claims that Reign contains 5 mg or more of CoQ10, but Bang Energy’s

  testing of Reign products did not detect any CoQ10, while BANG® contains 5.68 ppm (or 2.7mg);

  (2) Monster claims that Reign has 3 electrolytes and that BANG® does not, but BANG® in fact

  has 6 electrolytes, or double the number of electrolytes than does Monster’s Reign, and (3) Monster

  states information which switches back and forth from amounts per serving to amounts per can,

  whenever its suits Monster’s false narrative (e.g. claiming zero calories and zero sugar per serving

  (but not per can), but claiming “2x electrolytes” and not disclosing that it is per can and not per

  serving). Specifically, Bang Energy’s testing reflects the following:




                                                     45
                             GORDON REES SCULLY MANSUKHANI LLP
                            100 S.E. Second Street, Suite 3900 ▪ Miami, FL 33131
Case
 Case0:19-cv-61974-RS
       5:18-cv-01882-JGB-SHK
                       Document
                             Document
                                1 Entered
                                       129onFiled
                                             FLSD09/09/19
                                                  Docket 08/07/2019
                                                          Page 41 of 47
                                                                     Page
                                                                        Page
                                                                          46 ofID63
                                     #:3375


         CoQ10

         Reign’s claimed CoQ10 ingredient was NOT DETECTED, while BANG® contains 5.68
         ppm.

          Product Name                                      Lot#              Results on CoQ10
          Bang Energy Rainbow Unicorn                       102219MD          5.68 ppm
          Reign Energy Carnival Candy                       B1921N2           N.D. <1.0 ppm
          Reign Energy Sour Apple                           B1909NCS          N.D. <1.0 ppm
          Reign Energy Lemon HDZ                            B1933NC5          N.D. <1.0 ppm
          Reign Energy Razzle Berry                         C1911N2           N.D. <1.0 ppm


         Electrolytes

         Reign contains only 3 electrolytes, while BANG® contains 6 electrolytes. Reign contains
         more sodium, while BANG® contains more potassium.

          Electrolyte Reign                              BANG®
                      Quantity (per serving)             Quantity (per serving)
          Sodium      100 mg                             40 mg
          Potassium   35 mg                              85 mg
          Magnesium Unknown                              2% DV (from Magnesium Chloride)
          Calcium     No                                 Yes (Calcium Chloride)
          Chloride    No                                 Yes (Magnesium Chloride and Calcium
                                                         Chloride)
          Phosphate      No                              Yes (Potassium Phosphate Dibasic)

          145. These TAB and Reign head-to-head comparison cards were and continue to be

  placed in front of or near BANG® products and, upon information and belief, cans of BANG® are

  being turned around and/or blocked by the cards such that the BANG® products and the BANG®

  name and logo are no longer visible to customers, thereby increasing sales of Reign at the expense

  of Bang Energy. For example, on May 30, 2019, the following image was captured at a retail store

  in Santa Clara, California:




                                                       46
                               GORDON REES SCULLY MANSUKHANI LLP
                              100 S.E. Second Street, Suite 3900 ▪ Miami, FL 33131
Case
 Case0:19-cv-61974-RS
       5:18-cv-01882-JGB-SHK
                       Document
                             Document
                                1 Entered
                                       129onFiled
                                             FLSD09/09/19
                                                  Docket 08/07/2019
                                                          Page 42 of 47
                                                                     Page
                                                                        Page
                                                                          47 ofID63
                                     #:3376




          146. In another egregious example of interference, on June 14, 2019, in a store in Utah,

  a representative of Bang Energy discovered the following placement of Reign advertisements

  directly in front of BANG® cans to divert customers to Reign products placed on the shelf

  immediately above:




          147. These acts of interference by Monster and its representatives are deliberately

  designed to cause, have caused, and unless enjoined will continue to cause, lost sales of BANG®


                                                    47
                            GORDON REES SCULLY MANSUKHANI LLP
                           100 S.E. Second Street, Suite 3900 ▪ Miami, FL 33131
Case 5:18-cv-01882-JGB-SHK Document 129 Filed 09/09/19 Page 43 of 47 Page ID
                                 #:3377




                  EXHIBIT D
Case 5:18-cv-01882-JGB-SHK Document 129 Filed 09/09/19 Page 44 of 47 Page ID
                                 #:3378
Case 5:18-cv-01882-JGB-SHK Document 129 Filed 09/09/19 Page 45 of 47 Page ID
                                 #:3379
Case 5:18-cv-01882-JGB-SHK Document 129 Filed 09/09/19 Page 46 of 47 Page ID
                                 #:3380




                  EXHIBIT E
Case 5:18-cv-01882-JGB-SHK Document 129 Filed 09/09/19 Page 47 of 47 Page ID
                                 #:3381
